Citation Nr: 0830413	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1961 to 
July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for bilateral 
hearing loss with an initial disability rating of 0 percent, 
with an effective date of January 13, 2004, and denied 
entitlement to service connection for a left knee injury.  

In February 2008 the Board remanded the veteran's current 
claims for further development.

The issue of an initial compensable evaluation for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence that the veteran's 
left knee disability is related to service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004, and post-adjudication notice by 
letter dated in March 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a medical 
examination and opinion as to the etiology of the claimed 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claim file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a left knee 
disability.  He claims that while serving in the Navy he 
slipped on the wet deck of his ship and fell on his left knee 
with the full force of his body.  The veteran kept silent 
about his injury at the time and received no treatment while 
on board because he did not want to be spoken about 
negatively by his fellow seamen.  He reported that the 
accident caused severe pain at the time, and throughout the 
following years until the present time.  The veteran also 
claims that he suffers pain in his left knee under exertion, 
such as when climbing up stairs and when attempting to kneel.  
Likewise, the veteran's son submitted a letter in support of 
his father's claim noting that his knee physically limits 
him, and that he is virtually unable to kneel, bend down, and 
that getting in or out of a vehicle is very laboring for him.  
Similar letters of support were also submitted by the 
veteran's wife and friends.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present left knee disability.  A private 
medical treatment record dated in January 1995 notes that 
both of the veteran's knees demonstrate degenerative changes.  
A VA examination was conducted in March 2008.  X-rays and a 
physical examination of the knee were conducted, and a 
diagnosis of degenerative arthritis of the left knee was 
given. 

Service medical records (SMRs) are completely negative for 
treatment for, or a diagnosis regarding, the veteran's left 
knee.  The veteran's July 1963 discharge examination notes 
that clinical evaluation found his lower extremities to be 
normal.  

Regardless of whether the veteran had an in-service injury to 
his left knee, there is simply no competent medical evidence 
that the veteran's current disability is related to service.  

A VA examination was conducted in March 2008.  The examiner 
noted that he reviewed the veteran's claim file and that the 
veteran reported that he had an accident while loading a 
ladder on his ship and hit his knee into a metal prominence.  
Since that time the veteran reported pain in his left knee, 
specifically when he is kneeling down.  It was noted that he 
takes no medications for his pain and does not wear a brace 
on his knee.  A diagnosis of degenerative arthritis of the 
left knee was given.  X-rays revealed posterior osteophyte 
formation and spurring of the left knee.  The examiner noted 
he believed the veteran regarding his in-service injury, but 
said that he cannot say "with" resorting to speculation 
whether his bone spur is related to his injury in active 
service or that arthritis is related to his injury in active 
service.

The favorable evidence consists of the veteran's, and his 
friends and family's, contention that his current left knee 
disability is related to his claimed in-service injury.   

The unfavorable evidence consists of the fact that there is 
no competent medical evidence relating the claimed in-service 
injury to the current disability and the fact that the first 
medical evidence of a left knee disability is approximately 
32 years after the veteran was discharged from active 
service.  The passage of more than 30 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; Maxson v. 
West, 12 Vet. App. 453, 459 (1999).

The negative evidence in this case outweighs the positive.  
The veteran and his family and friends have argued that his 
current diagnosis is related to an injury during service, but 
this is not a matter for individuals without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Though the lay assertions have been considered, they 
do not outweigh the evidence of record, which shows that a 
left knee disability was not diagnosed for more than 30 years 
after service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a left 
knee disability, is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 





ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The veteran seeks an initial compensable evaluation for his 
service-connected bilateral hearing loss disability.  

In the body and instructional paragraphs of the February 2008 
Board remand, VA was notified that in November 2007, which 
was subsequent to the RO's February 2007 supplemental 
statement of the case (SSOC) and the September 2007 
certification of the veteran's claim to the Board, a VA 
audiometric evaluation dated in October 2007 was submitted in 
support of the veteran's claim for a higher initial rating 
for bilateral hearing loss.  See 38 C.F.R. §§ 19.37, 
20.1304(c) (2007).  No waiver was provided and the RO did not 
consider the evidence in the first instance.

Following a further VA hearing examination in March 2008, VA 
issued an SSOC to the veteran in May 2008; however, this SSOC 
failed to discuss the October 2007 audiometric evaluation as 
instructed by the Board in its February 2008 remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  A 
second remand is therefore necessary.  38 C.F.R. § 19.9 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant non-duplicative 
medical records pertaining to the 
veteran's bilateral hearing loss 
disability and associate all records 
obtained with the claim folder.  Note any 
negative responses from any and all 
medical facilities contacted.
2.  Thereafter, readjudicate the issue on 
appeal and specifically discuss the 
October 2007 VA audiometric evaluation.  
If the benefit sought is not granted, 
provide a supplemental statement of the 
case and afford an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


